Response to Amendment
1.	This office action is responsive to communication(s) filed on 11/25/2020
2.	Claims 1-2, 4-6, 15 and 17-19 are presented for examination. It is noted that claim 14 is also withdrawn from further consideration due to depend on the withdrawn independent claim 8.
Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejections as follows:
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-2, 4-6, 15, and 17-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 10586922. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
	Claims of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims of the reference. 
	The examined application claims are obvious over the reference claims because the claim seems to differ from the reference in that the claimed invention of the examined application recites a RESET command and providing a short pulse from the access device for generating amorphous PCM across the PCM region while in the reference claimed a structure of a phase change material (PCM) device. However, the structure suggested by the reference is identical to the present invention, therefore, the function may be inherent or intrinsic to the structure by its property or its characteristic, i.e. the reference is capable of performing the intended use such as the RESET or SET operation to the phase change material (PCM) device. See the RESET operation discloses by Figs. 3a-3c and column 3, lines 60-62 and column 4, lines 31-43 of the reference; or it is obvious by Yu US Pub. No. 20080283817 as set forth below.
	The examined application claims 1 and 15 are obvious over the reference claims because the claim seems to differ from the reference in that the claimed invention of the examined application recites the short pulse is about 30 nanoseconds while in the reference claim is silence. However, the reference claim 12 recites the amorphous state covers the resistive electrode. Therefore, there is a pulse to apply to a phase change material device for having the amorphous 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 1-2, 4-6, 15 and 17-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Yu US Pub. No. 20080283817 (IDS) in view of Kim US Pub. No. 20120057402 or par. 42 of Miao et al. US Pub. No. 20150381181. 
	As per claim 1, Figs. 1 and 4A or 4B of Yu are directed to a method of tuning a phase change materials (“PCM”) device, the method comprising: receiving, by an access device (transistor, par. 48), a command (RESET operation, par. 79); and based at least in part on a determination that the command is a RESET command, providing a short pulse (Fig. 4A or 4B) from the access device across a resistive electrode (16) of the PCM device and a top electrode (26) of the PCM device through a PCM region (22) of the PCM device generating amorphous (par. 81) PCM at the point of highest voltage (par. 27, Fig. 7) across the PCM region, 
	Yu is silent to disclose the short pulse is about 30 nanoseconds. However, paragraph 15 of Kim discloses a reset pulse is applied for a short period time ranging from about 10 to 30 ns. It would have been obvious to a person of ordinary skill in the art at the time invention was made 
	The limitation “at the point of highest voltage” would be rejected under 103 by in view of Majumdar et al. US Pub. No. 20190189237 by paragraph 47.
As per claim 2, Figs. 1 and 4A or 4B and paragraphs 70 and 85 of Yu disclose wherein the short pulse is provided to the resistive electrode via a via (20, par. 65) beneath one side of the resistive electrode.
	As per claims 4 and 17, Fig. 1 of Yu discloses wherein the PCM device comprises an amorphous region (22) above the resistive electrode above the via within the PCM region.
	As per claims 5 and 18, Fig. 1 of Yu discloses 5 further comprising forming an amorphous region (22) across the length of the resistive electrode within the PCM region.
	As per claims 6 and 19, Figs. 3, 4A, 4B, 6A and 6B of Yu disclose wherein each RESET pulse increases the area of the resistive electrode covered by amorphous PCM. This limitation would be rejected under 103 by in view of Kim by paragraphs 15 and 51.
	As per claim 15, claim 15 is rejected the same rejections of claims 1 and 2.
8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827